STEINBERG, Judge,
concurring:
Although I voted to deny the petitioner’s motion for panel decision, I note that he raises in his motion a question of whether the Department of Veterans Affairs has impeded action on his other claims by removing his claims file from the regional office (RO) without leaving copies for the RO to use in working on his other claims. In Perry v. West, the Court rebuked the Secretary for such delays “in light of the assurances provided to the Court in Neumann [v. Brown, U.S. Vet.App. No. 96-1726], as to ‘earlier release of claims file by the [General Counsel’s Office] and strategic copying of the claims files by the ROs and the Board [of Veterans’ Appeals] for use in remands and motions for reconsideration’ and as to the return of claims files to ROs as soon as *433possible after the 30-day period for supplementing the [record on appeal] has expired in a particular case.” Perry, 11 Vet.App. 319, 333 (1998) (quoting Neumann (Secretary’s Response filed May 9, 1997, at 6)). Although the Court cannot address the petitioner’s concerns here because he first raised this issue after the Court had ruled on his case, see Savage v. Gober, 10 Vet.App. 488, 498 (1997), had the petitioner complained initially, I would have voted to require the Secretary to respond, as did the Court in Perry, to the petitioner’s allegations. Perry, 11 Vet.App. at 332.